Citation Nr: 0407599	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  01-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The appellant had a period of active service from December 
1968 to July 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought on 
appeal.

The Board has determined that additional development is 
required in this case prior to any final appellate review.  
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part. 


REMAND

On March 8, 2004, the appellant was scheduled for a hearing 
before the Board, to be held at VA's Central Office in 
Washington, D.C.  The Board was recently advised, however, 
that due to a severe illness, the appellant would be unable 
to attend the hearing.  Accordingly, a motion was filed under 
38 C.F.R. § 20.704(d) (2003), to request a new hearing to be 
held instead at the RO (a Travel Board hearing).  The Board 
has now granted this request, effective March 9, 2004, and 
therefore will remand the claim at this time.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:

The appellant should be scheduled for a 
hearing before the Board, to be held at 
the RO, in accordance with applicable 
procedures.  The appellant and his 
representative, if any, should be 
provided with appropriate notice as to 
the time and place to report for this 
hearing.  



Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




